MANTON, Circuit Judge
(after stating the facts as above). [1] The admission in the answer, by failure to deny, established that the contracts (Exhibits 1 and 2) were signed, executed, and delivered in New York, and therefore the rule of law is applicable that the New York Law controls. The law of the state of New York applies, not only, to the matters pertaining to the execution, interpretation, and validity of the contract, but also it applies in determining the capacity of the parties to contract. Scudder v. Bank, 91 U. S. 406, 23 L. Ed. 245; Pritchard v. Norton, 106 U. S. 124, 1 Sup. Ct. 102, 27 L. Ed. 104; Brown v. American Finance Co. (C. C.) 31 Fed. 516; Shuenfeldt v. Junkermann (C. C.) 20 Fed. 357; Netherwood v. Raymer (D. C.) 253 Fed. 515.
[2] The testimony taken by deposition establishes (and it is no way controverted) that the plaintiff became of age on July 13, 1918. Plaintiff rescinded the contracts with the two defendants by letters, which are sufficient in indicating her desire to disaffirm the contracts. This she might do, for while the contracts were not absolutely void, they were voidable at her election. International Text-Book Co. v. Connelly, 206 N. Y. 194, 99 N. E. 722, 42 L. R. A. (N. S.) 1115. This rule applies to a female as well as a male infant. Section 2, New York Domestic Relations Law (Consol. Laws, c. 14); Matter of Farley, 213 N. Y. 18, 106 N. E. 756, L. R. A. 1916D, 816, Ann. Cas. 1916C, 494. The plaintiff could negotiate or even contract for services with another before she reached the age of 21 on July 13, 1918, and this she did, and since she has not disaffirmed it, the contract with Keeney is binding.
[ 3] The contract of the 19th of September, 1918, and the negotiations between the William Fox Vaudeville Company and Frank A. *706Keeney and the Frank A. Keeney Pictures Corporation, and the negotiations and correspondence prior to the execution of this contract, established beyond controversy that the defendants, acting through Mr. Fox, procured the breaching of the Keeney contract with the plaintiff. This was a clear violation of the plaintiff’s legal rights. She was a star, and had unique capabilities as a motion picture actress. Indeed, the parties acknowledged this in the terms of the contract. It is not necessary that actual malice in the sense of personal ill will or animosity should exist to afford to the plaintiff equitable relief. Bitterman v. L. & N. R. Co., 207 U. S. 205, 28 Sup. Ct. 91, 52 L. Ed. 171, 12 Ann. Cas. 693. If one maliciously interferes with a contract between two persons, and induces one of them to break the contract to the injury of the other, the injured party can maintain an action against the wrongdoer. Angle v. Chicago R. Co., 151 U. S. 1, 14 Sup. Ct. 240, 38 L. Ed. 55. That the defendants acted intentionally is proven, beyond dispute. The mere fact that they may have thought they had an equitable or legal right so to do is not an answer to an equitable action if they were wrong in this judgment. To do intentionally that which is calculated in the ordinary course of events to damage and which, in fact, does damage another person in his property or trade, is malicious in the law, and is actionable if it is done without just cause or excuse. Hitchman Co. v. Mitchell, etc., 245 U. S. 229, 38 Sup. Ct. 65, 62 L. Ed. 260, L. R. A. 1918C, 497, Ann. Cas. 1918B, 461.
In Automobile Ins. Co. v. Guaranty Securities Corp. (D. C.) 240 Fed. 222, it was said:
“The Circuit Court of Appeals of this circuit has recently expressed its opinion in the case of American Malting Co. v. Keitel, 209 Fed. 351, 126 C. C. A. 277, to the effect that it is a tort for A. to persuade B. to break his contract with C., and that the federal courts have in numerous cases issued injunctions to prevent the breach of contracts, even though they are ordinary business contracts involving no employment or other distinctly personal relation.”
Judge Rogers there said:
“We failed to discover any satisfactory distinction between an attempt to induce employés to break a contract of employment and an attempt to induce customers to break their business contracts for the purchase or sale of goods.”
[4] The right to proceed in equity to restrain inducing the breach of contract has been recognized (American Co. v. Keitel, 209 Fed. 351, 126 C. C. A. 277), and a court of equity will interfere if one is seeking profit by procuring the breach of any confidential relation by an employer. Asso. Press v. Internatl. News Service, 245 Fed. 244, 157 C. C. A. 436, affirmed Internatl. News Service v. Asso. Press, 248 U. S. 215, 39 Sup. Ct. 68.
[5] The plaintiff had a right to practice her profession or calling. In addition to the money compensation under die Keeney contract, she had the benefits accruing to her of advertising and experience. What may come to her by way of added reputation because of fulfilling this contract was hers. It is proper for the plaintiff to appeal to a court of equity to have determined the validity of the con*707tracts which she has disaffirmed after reaching her majority, and since the defendants have threatened and were actually asserting that their contracts for her unique services were still binding and in force, she was entitled to have them restrained from continuing such representations. Atlas Underwear Co. v. Cooper Underwear Co. (D. C.) 210 Fed. 347; Mutual Life Ins. Co. v. Pearson (C. C.) 114 Fed. 395.
She has suffered damages and the measure of her damages is the loss of salary which she sustained by reason of her inability to carry out the Keeney contract. But for the defendants’ interference, “ she would have earned such salary as the contract provided. Angle v. Chicago, etc., Ry. Co., 151 U. S. 1, 14 Sup. Ct. 240, 38 L. Ed. 55; Miles Medical Co. v. Park, 220 U. S. 373, 31 Sup. Ct. 376, 55 L. Ed. 502.
A decree may be presented accordingly.